DETAILED ACTION
Receipt is acknowledged of applicant’s Amendment/Remarks filed 10/7/2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 2, 3, 8 and 15 have been amended.  No claims were cancelled or newly added.  Accordingly, claims 1-16 remain pending in the application and are currently under examination.

Withdrawn Rejections
	Applicant’s amendment renders the objection of claim 3 moot.  Specifically, the word “further” was inserted into the claim per the examiner’s suggestion.  Thus, said objection has been withdrawn.

Applicant’s amendment renders the rejections of claims 8 and 15 under 35 USC 112(b) moot.  Specifically, the claims have been amended to remedy the indefinite issues.  Thus, said rejections have been withdrawn.

	Applicant’s amendment renders the rejection of claim 2 under 35 USC 112(d) moot.  Specifically, the claim has been amended to remedy the further limiting issue.  Thus, said rejection has been withdrawn.
Maintained Rejections
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 

Claims 1, 3-6 and 9-14 stand rejected under 35 U.S.C. 103 as being unpatentable over Bowen (USPN 5,057,018, Oct. 15, 1991, hereafter as “Bowen”).
The instant invention is drawn to a glass, glass ceramic, or ceramic, comprising SiO2 in a range from 60 to 75 wt%, ZnO in a range from 5 to 7 wt%, TiO2 in a range from 3.5 to 8 wt%, Al2O3 in a range from 1 to 6 wt%, and wherein the glass, glass ceramic, or ceramic exhibits a property selected from the group consisting of antibacterial, cytocompatible, hemocompatible, inhibitory against biofilm formation, and a combination of two or more of the foregoing; and products thereof.
	Regarding instant claim 1, Bowen teaches glass compositions for dental purposes comprising silicon dioxide and at least one other oxide selected from the group consisting of aluminum oxide, lithium oxide, zinc oxide, magnesium oxide, titanium oxide, zirconium oxide and phosphorous oxide, more preferably said glass compositions comprising silicon dioxide, aluminum oxide, and at least one oxide from the group consisting of zinc oxide, magnesium oxide, lithium oxide, and/or other modifier oxides (optionally); one or more oxides from the group selected consisting of zirconium oxide, titanium oxide, phosphorous oxide, and/or other oxides to facilitate phase separation and nucleation of microcrystals (abstract; col. 2, line 56 – col. 2, line 4).  A preferred glass composition comprising 33 to 80 mol% silica, 1 to 30 mol% aluminum oxide, 0 to 20 mol% lithium oxide, 0 to 25 mol% zinc oxide, 0 to 20 mol% magnesium oxide, 0 to 25 mol% titanium oxide, 0 to 6 mol% zirconium oxide, 0 to 10 mol% phosphorous oxide, 0 to 5 mol% ferric oxide, 0 to 5 mol% cerium oxide, and other modifiers and 
Bowen is silent to a particular composition having all of the components in the amounts claimed in combination. However, MPEP 2144.05 states, “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”. MPEP 2144.05 also states, “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical, ‘[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation’”. 
 Bowen teaches the general conditions of the claim and it is well within the knowledge of a skilled artisan to optimize the percentages of each element in order to produce a desired glass composition. Thus, it would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to optimize the composition of Bowen by way of routine experimentation with a reasonable expectation of success. One of ordinary skill in the art would have been motivated to do so because it is the normal desire of scientists/artisans to improve upon what is already generally known and determine where in a disclosed set of percentage ranges is the optimum combination of percentages (MPEP 2144.05).
Bowen is silent to the explicit limitation, “wherein the material exhibits a property selected form the group consisting of antibacterial, cytocompatible, hemocompatible, inhibitory against biofilm formation, and a combination of two or more of the foregoing”, however a composition and its properties are inseparable (MPEP 2112.01).  Thus, one of ordinary skill in 
Regarding instant claim 3, Bowen teaches the elements discussed above.  Bowen also does not require Ag or F (i.e., 0%) which reads on “a content of Ag of less than 0.3 wt%” and “a content of F of less than 1 wt%”.  As discussed above, Bowen also teaches 0 to 10 mol% phosphorous oxide.  Bowen teaches the general conditions of claim and it is well within the knowledge of a skilled artisan to optimize the percentage phosphorous oxide in order to produce a desired glass composition. Thus, it would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to optimize the percentage phosphorous oxide of Bowen by way of routine experimentation with a reasonable expectation of success. One of ordinary skill in the art would have been motivated to do so because it is the normal desire of scientists/artisans to improve upon what is already generally known and determine where in a disclosed set of percentage ranges is the optimum combination of percentages (MPEP 2144.05).
Regarding instant claims 4-6, Bowen teaches filling a dental cavity with said glass composition (abstract) which reads on “configured as an element introducible/implantable/attachable into/onto a human or animal body”.
Regarding instant claims 9-12, Bowen is silent to the explicit limitations regarding the antibacterial, cytocompatible, hemocompatible, inhibitory against biofilm formation properties of the composition, however a composition and its properties are inseparable (MPEP 2112.01).  Thus, one of ordinary skill in the art would expect the same composition to possess the same properties as those that are claimed.  
claims 13 and 14, Bowen teaches that the glass compositions form microcrystalline inserts for dental restorations (title).  Thus, the insert comprises the glass composition and is also formed from the glass composition.
Thus, the teachings of Bowen render the instant claims prima facie obvious.

Response to Arguments
Applicant's arguments filed 10/7/2020 have been fully considered but they are not persuasive. 
	Applicant argues that “claim 1 is directed to a much narrower subset of compositions that have one or more delineated properties unrelated to and materially different than the physical properties disclosed in Bowen” (Remarks, page 7).
In response, it is respectfully submitted that while the ranges claimed are narrower than the ranges taught in Bowen, the claimed ranges are nevertheless obvious as set out in the rejection above.  Regarding the claimed properties, a composition and its properties are inseparable (MPEP 2112.01).  As such, one of ordinary skill in the art would expect the same composition to possess the same properties as those that are claimed.  It is also noted that    
MPEP 2145(II) states, “prima facie obviousness is not rebutted by merely recognizing additional advantages or latent properties present but not recognized in the prior art”. Further, MPEP 2112.01 states, 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be necessarily possess the characteristics of the claimed product.  

A prima facie case of obviousness has been presented and applicant has not provided any evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product.
Applicant argues that one of ordinary skill in the art would not, without suggestion gained from the present invention, formulate a composition based on a property selected from among antibacterial, cytocompatible, hemocompatible, inhibitory against biofilm formation based upon a disclosure in Bowen to compositions/dental inserts exhibiting the following unrelated and materially different physical properties: decreased effects of polymerization shrinkage, increased stiffness, decreased coefficient of thermal expansion, lower coefficient of thermal expansion, visual translucency/opacity, desired colors and shades, increased stiffness and strength, easier fabrication, and low cost of ingredients, distribution, and application (Remarks, page 8).  
In response, it is respectfully submitted that it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  As discussed in the rejection above, Bowen teaches a preferred glass composition comprising 33 to 80 mol% silica, 1 to 30 mol% aluminum oxide, 0 to 20 mol% lithium oxide, 0 to 25 mol% zinc oxide, 0 to 20 mol% magnesium oxide, 0 to 25 mol% titanium oxide, 0 to 6 mol% zirconium oxide, 0 to 10 mol% phosphorous oxide, 0 to 5 mol% ferric oxide, 0 to 5 mol% cerium oxide, and other modifiers and oxides such as calcium, prima facie case of obviousness exists”. MPEP 2144.05 also states, “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical, ‘[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation’”. Bowen teaches the general conditions of the claim and it is well within the knowledge of a skilled artisan to optimize the percentages of each element in order to produce a desired glass composition. Thus, it would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to optimize the composition of Bowen by way of routine experimentation with a reasonable expectation of success. One of ordinary skill in the art would have been motivated to do so because it is the normal desire of scientists/artisans to improve upon what is already generally known and determine where in a disclosed set of percentage ranges is the optimum combination of percentages (MPEP 2144.05).  Discussion of the claimed properties is addressed in the previous argument.  Thus, the teachings of Bowen were solely relied upon and the rejection “does not include knowledge gleaned only from the applicant's disclosure”.  Contrary to applicant’s assertions, such a reconstruction is proper.
Applicant argues that one of ordinary skill in the art would not, without such a suggestion, formulate a glass, glass ceramic, or ceramic with specific ranges from much broader ranges in the prior art, e.g., from Bowen (Remarks, page 8).

	Applicant argues the working examples would lead one of ordinary skill in the art away from the claimed glass, glass ceramic, or ceramic because Bowen discloses working examples in which TiO2 is not present and because Bowen discloses working examples in which Al2O3 weight percentages significantly exceed the claimed 1 to 6 wt% range (Remarks, page 9).
	In response, it is respectfully submitted that MPEP 2123 states that references are relevant as prior art for all they contain and that disclosed examples do not constitute a teaching away from a broader disclosure.  MPEP 2123 also states, “[t]he prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed…”.  Contrary to applicant’s assertions, the working examples of Bowen do not constitute a teaching away from its broader disclosure and Bowen does not criticize, discredit, or otherwise discourage the solution claimed. 
	Thus, for these reasons, Applicant’s arguments are found unpersuasive.  Said rejection is maintained.

Claims 1-7, 9-14 and 16 stand rejected under 35 U.S.C. 103 as being unpatentable over Brodkin et al. (USPN 6,645,285 B2, Nov. 11, 2003, hereafter as “Brodkin”).
The instant invention is described above.
	Regarding instant claim 1, Brodkin teaches glass-ceramic compositions useful in the fabrication of dental restorations (abstract).  In a particular embodiment, Brodkin teaches a glass-ceramic composition comprising about 43 to 72 wt% SiO2, about 3 to about 14 wt% Al2O3, 2O3, up to about 3 wt% ZnO, up to about 7 wt% CaO, up to about 5 wt% BaO and SrO, up to about 3 wt% Li2O, up to about 7 wt% K2O, up to about 3 wt% Na2O, up to about 2 wt% CeO2, La2O3, and Tb4O7, up to about 3 wt% TiO2, and up to about 10 wt% ZrO2 (claim 1).   
Brodkin is silent to a particular composition having all of the components in the amounts claimed in combination. However, MPEP 2144.05 states, “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists” and “Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close”. MPEP 2144.05 also states, “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical, ‘[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation’”. 
 Brodkin teaches the general conditions of the claim and it is well within the knowledge of a skilled artisan to optimize the percentages of each element in order to produce a desired glass ceramic composition. Thus, it would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to optimize the composition of Brodkin by way of routine experimentation with a reasonable expectation of success. One of ordinary skill in the art would have been motivated to do so because it is the normal desire of scientists/artisans to improve upon what is already generally known and determine where in a disclosed set of percentage ranges is the optimum combination of percentages (MPEP 2144.05).
Brodkin is silent to the explicit limitation, “wherein the material exhibits a property selected form the group consisting of antibacterial, cytocompatible, hemocompatible, inhibitory 
Regarding instant claim 2, Brodkin teaches the composition discussed above.  Specifically, the composition comprises the additional elements, up to about 3 wt% B2O3, up to about 7 wt% K2O, and up to about 3 wt% Na2O (claim 1). It is noted that Brodkin is silent to the inclusion of FeO which reads on 0%.  Brodkin is silent to a particular composition having all of the components in the amounts claimed in combination. However, MPEP 2144.05 states, “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists” and “Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close”. MPEP 2144.05 also states, “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical, ‘[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation’”. Brodkin teaches the general conditions of the claim and it is well within the knowledge of a skilled artisan to optimize the percentages of each element in order to produce a desired glass ceramic composition. Thus, it would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to optimize the composition of Brodkin by way of routine experimentation with a reasonable expectation of success. One of ordinary skill in the art would have been motivated to do so because it is the normal desire of scientists/artisans to improve upon what is already generally known and 
Regarding instant claim 3, Brodkin teaches the elements discussed above.  Brodkin also does not require Ag or P2O5 (i.e., 0%) which reads on “a content of Ag of less than 0.3 wt%” and “a content of P2O5 of less than 0.5 wt%”.  
Regarding instant claims 4-6, Brodkin teaches that the glass ceramics are used in the fabrication of dental restorations including orthodontic appliances, bridges, space maintainers, tooth replacement appliances, splints, crowns, partial crowns, dentures, posts, teeth, jackets, inlays, onlays, facing, veneers, facets, implants, abutments, cylinders, and connectors (abstract).  Said dental restorations are introducible, implantable and/or attachable to the human or animal body.
Regarding instant claim 7, Brodkin specifically teaches that the glass ceramics are used in the fabrication of implantable dental restorations (abstract).
Regarding instant claims 9-12, Brodkin is silent to the explicit limitations regarding the antibacterial, cytocompatible, hemocompatible, inhibitory against biofilm formation properties of the composition, however a composition and its properties are inseparable (MPEP 2112.01).  Thus, one of ordinary skill in the art would expect the same composition to possess the same properties as those that are claimed.  
Regarding instant claims 13 and 14, Brodkin teaches that the glass ceramic compositions are used to form various dental restorations (abstract).  Thus, said dental restorations comprise the glass ceramic compositions and are also formed from the glass ceramic compositions.
Regarding instant claim 16, Brodkin further teaches that the dental restorations including implants are machined using CAD/CAM devices (abstract).
prima facie obvious.

Response to Arguments
Applicant's arguments filed 10/7/2020 have been fully considered but they are not persuasive. 
	Applicant argues that “claim 1 is directed to a much narrower subset of compositions that have one or more delineated properties unrelated to and materially different than the physical properties disclosed in Brodkin” (Remarks, page 10).
In response, it is respectfully submitted that while the ranges claimed are narrower than or “merely close” to the ranges taught in Brodkin, the claimed ranges are nevertheless obvious as set out in the rejection above.  Regarding the claimed properties, a composition and its properties are inseparable (MPEP 2112.01).  As such, one of ordinary skill in the art would expect the same composition to possess the same properties as those that are claimed.  It is also noted that    
MPEP 2145(II) states, “prima facie obviousness is not rebutted by merely recognizing additional advantages or latent properties present but not recognized in the prior art”.  Further, MPEP 2112.01 states, 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product.  

prima facie case of obviousness has been presented and applicant has not provided any evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product.
Applicant argues that one of ordinary skill in the art would not, without suggestion gained from the present invention, formulate a composition based on a property selected from among antibacterial, cytocompatible, hemocompatible, inhibitory against biofilm formation based upon a disclosure in Brodkin to dental restorations exhibiting the following unrelated and materially different physical properties, i.e., machineability and fabricability (Remarks, page 11).  
	In response, it is respectfully submitted that it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  The rejection sets out the teachings of Brodkin and the reasoning as to which said teachings render the claimed invention obvious including the claimed properties. The rejection does not include any knowledge gleaned from the instant disclosure.  Thus, contrary to applicant’s assertions, such a reconstruction is proper.
Applicant argues that one of ordinary skill in the art would not, without such a suggestion, formulate a glass, glass ceramic, or ceramic based on the disclosure of ranges in Brodkin (Remarks, page 11).  Applicant further states that SiO2 is claimed in a narrower amount (60 to 75% vs. 43 to about 72% in Brodkin), ZnO and TiO2 are optional in Brodkin, and ZnO can be present up to about 3% whereas the claims require 5 to 7% (Remarks, page 11).
about 43 to 72 wt% SiO2, about 3 to about 14 wt% Al2O3, about 10 to about 30 wt% MgO, up to about 3 wt% F, up to about 3 wt% B2O3, up to about 3 wt% ZnO, up to about 7 wt% CaO, up to about 5 wt% BaO and SrO, up to about 3 wt% Li2O, up to about 7 wt% K2O, up to about 3 wt% Na2O, up to about 2 wt% CeO2, La2O3, and Tb4O7, up to about 3 wt% TiO2, and up to about 10 wt% ZrO2 (claim 1).  While Brodkin is silent to a particular composition having all of the components in the amounts claimed in combination, MPEP 2144.05 states, “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists” and “Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close”. MPEP 2144.05 also states, “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical, ‘[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation’”.  Brodkin teaches the general conditions of the claim and it is well within the knowledge of a skilled artisan to optimize the percentages of each element in order to produce a desired glass ceramic composition. Thus, it would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to optimize the composition of Brodkin by way of routine experimentation with a reasonable expectation of success. One of ordinary skill in the art would have been motivated to do so because it is the normal desire of scientists/artisans to improve upon what is already generally known and determine where in a disclosed set of prima facie case of obviousness has been established.
	Applicant argues the working examples would lead one of ordinary skill in the art away from the claimed glass, glass ceramic, or ceramic because Brodkin discloses working examples that do not teach the claimed ranges (Remarks, pages 11-12).
	In response, it is respectfully submitted that MPEP 2123 states that references are relevant as prior art for all they contain and that disclosed examples do not constitute a teaching away from a broader disclosure.  MPEP 2123 also states, “[t]he prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed…”.  Contrary to applicant’s assertions, the working examples of Brodkin do not constitute a teaching away from its broader disclosure and Brodkin does not criticize, discredit, or otherwise discourage the solution claimed. 
	Thus, for these reasons, Applicant’s arguments are found unpersuasive.  Said rejection is maintained.

New Rejections
	In light of Applicant’s amendments, the following rejections have been newly added:
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 15 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 15 recites the limitation, “the casing defines a feedthrough therein and a feedthrough opening therein in communication with the feedthrough therein” (emphasis added).  The instant specification discusses an electronic component that can communicate via electrical conductors, e.g., wires and/or contact, or by wireless communication ([0080]).  However, the instant specification does not discuss “communication” in the context of a feedthrough or feedthrough opening.  The support for the limitation is not apparent, and applicant has not pointed out where the limitation is supported.  Thus, the claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s) had possession of the claimed invention at the time of filing.  
Claim 15 also recites the limitation, “a functional element”.  The instant specification states that “the functional element may in particular be an electrical conductor” or “optical fibers, waveguides, tubes, capillaries, and the like” ([0030]).  The instant specification is devoid of a particular definition of “a functional element”.  Giving the term its broadest reasonable interpretation, “a functional element” is an element having a function which includes a bioactive, 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitation, “the casing defines a feedthrough therein and a feedthrough opening therein in communication with the feedthrough therein” (emphasis added).  The instant specification discusses an electronic component that can communicate via electrical conductors, e.g., wires and/or contact, or by wireless communication ([0080]).  No other mention of communication is found in the instant specification and the claim does not set out an electrical component or wired/wireless communication.  The claim is indefinite because it is unclear how the feedthrough opening and the feedthrough or “in communication with” one another in light of the electrical communication discussed in the specification.   

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 9-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Niida et al. (US 2009/0088309 A1, Apr. 2, 2009, hereafter as “Niida”).
The invention is described above.
Regarding instant claim 1, Niida teaches several glass compositions comprising SiO2, ZnO, TiO2 and Al2O3 in amounts within the claimed ranges (abstract; Table 2).  For instance, Example 7 comprises 63.8% SiO2, 6.3% ZnO, 3.7% TiO2 and 3.1% Al2O3 and Examples 9-11 comprise 64.6% SiO2, 5.9% ZnO, 4.0% TiO2 and 4.2% Al2O3 (Table 2). 
Niida is silent to the explicit limitation, “wherein the material exhibits a property selected form the group consisting of antibacterial, cytocompatible, hemocompatible, inhibitory against biofilm formation, and a combination of two or more of the foregoing”, however a composition and its properties are inseparable (MPEP 2112.01).  Thus, one of ordinary skill in the art would expect the same composition to possess the same properties as those that are claimed.   
Regarding instant claim 2, Niida teaches several glass compositions comprising SiO2, ZnO, TiO2, Al2O3, B2O3, FeO, and Na2O and/or K2O in amounts within the claimed ranges (abstract; Table 2).  For instance, Example 7 comprises 63.8% SiO2, 6.3% ZnO, 3.7% TiO2, 3.1% Al2O3, 8.5% B2O3, 4 ppm Fe2O3, 6.7% Na2O, and 7.2% K2O and Examples 9-11 comprise 2, 5.9% ZnO, 4.0% TiO2, 4.2% Al2O3, 7.2% B2O3, 4-9 ppm Fe2O3, 6.4% Na2O, and 7.5% K2O (Table 2). 
Regarding instant claim 3, Niida teaches the abovementioned compositions.  Said compositions do not include Ag, P2O5, or F and as such meet the limitations of “a content of Ag of less than 0.3 wt%”, “a content of P2O5 of less than 0.5 wt%” and “a content of F of less than 1 wt%”.
Regarding instant claims 9-12, Niida is silent to the explicit limitations regarding the antibacterial, cytocompatible, hemocompatible, inhibitory against biofilm formation properties of the composition, however a composition and its properties are inseparable (MPEP 2112.01).  Thus, one of ordinary skill in the art would expect the same composition to possess the same properties as those that are claimed.  
Regarding instant claims 13 and 14, Niida teaches that the glass compositions are used to form a glass substrate ([0014]).
Thus, the teachings of Niida render the instant claims anticipated.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included here can be found above.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Niida et al. (US 2009/0088309 A1, Apr. 2, 2009, hereafter as “Niida”), as applied to claims 1 and 2 above.
The instant claim is drawn to a glass, glass ceramic, or ceramic, comprising SiO2 in a range from 62 to 66 wt%, ZnO in a range from 5 to 7 wt%, TiO2 in a range from 3.5 to 4.5 wt%, Al2O3 in a range from 3.8 to 4.5 wt%, B2O3 in a range from 0 to 10 wt%, FeO in a range from 2O in a range from 5.9 to 6.5 wt%, K2O in range from 8.3 to 9.1 wt%, and SeO2 in range from 0 to 0.04 wt%, and wherein the glass, glass ceramic, or ceramic exhibits a property selected from the group consisting of antibacterial, cytocompatible, hemocompatible, inhibitory against biofilm formation, and a combination of two or more of the foregoing; and products thereof.
Niida teaches glass compositions comprising 60-79% SiO2, 0 to 13% B2O2O3; 0 to 10% Li2O; more than 0% but not more than 20% Na2O; 0 to 15% K2O; 0 to 10% MgO; 0 to 15% CaO; 0 to 15% SrO; 0 to 15% BaO; 0 to 10% ZnO; 0 to 15% Nb2O5; 0 to 20% Ta2O5; more than 0.02% but not more than 10% TiO2; and 0.5 to 50 ppm T-Fe2O3 (where T-Fe2O3 denotes a total iron oxide obtained by converting all of iron compounds into Fe2O3) (abstract).  In particular embodiments, Niida teaches compositions comprising 64.6% SiO2, 5.9% ZnO, 4.0% TiO2, 4.2% Al2O3, 7.2% B2O3, 4-9 ppm Fe2O3, 6.4% Na2O, and 7.5% K2O (Table 2; Examples 9-11).  It is noted that said embodiments do not include SeO2 and as such reads on 0% of the claimed range of 0 to 0.4 wt%. 
Niida is silent to a particular composition having all of the components in the amounts claimed in combination. In particular, FeO in a range from 0.001 to 0.005 wt% and K2O in a range from 8.3 to 9.1 wt% in combination with the other components.  However, as discussed above, Niida broadly teaches up to 15% for K2O, preferably 10% or less and most preferably between 4 to 10% which fully encompasses the claimed range of K2O (abstract; [0041]).  Niida also teaches including from 0.5 to 50 ppm (0.00005 to 0.005%) Fe2O3 which fully encompasses the claimed range of FeO (abstract; [0053]-[0058]).  MPEP 2144.05 states, “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists” and “Similarly, a prima facie case of obviousness exists where the claimed 
 Niida teaches the general conditions of the claim and it is well within the knowledge of a skilled artisan to optimize the percentages of each element in order to produce a desired glass composition. Thus, it would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to optimize the composition of Niida by way of routine experimentation with a reasonable expectation of success. One of ordinary skill in the art would have been motivated to do so because it is the normal desire of scientists/artisans to improve upon what is already generally known and determine where in a disclosed set of percentage ranges is the optimum combination of percentages (MPEP 2144.05).
Niida is silent to the explicit limitation, “wherein the material exhibits a property selected form the group consisting of antibacterial, cytocompatible, hemocompatible, inhibitory against biofilm formation, and a combination of two or more of the foregoing”, however a composition and its properties are inseparable (MPEP 2112.01).  Thus, one of ordinary skill in the art would expect the same composition to possess the same properties as those that are claimed.  
Thus, the teachings of Niida render the instant claim prima facie obvious.

Conclusion
All claims have been rejected; no claims are allowed.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASEY HAGOPIAN whose telephone number is (571)272-6097.  The examiner can normally be reached on M, T, Th and F 9:00 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Casey S. Hagopian
Examiner, Art Unit 1617

/CARLOS A AZPURU/Primary Examiner, Art Unit 1617